Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

1.  Claims 1, 16, 18, 20-21, 24, 26, 29-31, 36, 39, and 42-43 are pending.

2.  Applicant’s IDS, filed 8/25/2021, is acknowledged and have been considered. 

3. Applicant’s amendment has overcome the rejections under 35 USC 103(a) which were of the previous office action. 

The closest prior art was considered to be Pizarro (US 2008/0125580) which was discussed in the prior OA. However, Pizarro as was previously noted includes the denaturing agent Urea whereas the currently recited process does not include a denaturing agent. Applicants appears to have recognized an unexpected advantage to using a currently recited alkaline buffers for solubilization and refolding of a denatured protein without the use of a denaturing agent. 

Also considered relevant to the current claims is Park (KR20020011559A), which was also discussed in the prior OA (see p. 4). Park teaches dissolving an inclusion body in an alkaline solution without the mention of a denaturing agent (see abstract) and then restoring the pH to neutral (p. 7, step 7). However, the current claims specifically requires that the method does not include the use of a denaturing agent. In addition, the current method requires combining the solubilized denatured proteins with a refold buffer having a pH in the range of 9 to 11.

4. The nonstatutory double patenting rejections over US Patent Application 16/211,094, now US Patent No: 11,053,278 and US Patent No: 10,183,967 are withdrawn because the processes claimed in both patents also require the use of a denaturing agent.

Double Patenting
5. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

6. Claims 1, 16, 18, 20-21, 24, 26, 29-31, 36, 39, 42-43 stand rejected on the ground of nonstatutory obviousness- type double patenting as being unpatentable over claims 1-16 of US Patent No. 10,065,987, in view of Pizarro et al. (US 2008/0125580), Gonzalez-Villasenor (WO03/102013), and Skinner et al. (US 2011/237509). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because both the current application and the ‘987 claim the same method of providing a combining a composition that includes suspended denatured protein with a solubilization buffer with a pH in the range of 10.5 to 13 (the ‘987 recites a “range of 11.5 to 12.8” in claim 1) followed by combining the solubilized denatured proteins with a refold buffer at pH in the range of 9-11 (the ‘987 recites 10 to 10.9 in claim 1). 
Both the ‘987 Patent and the current application recite that the method does not include the use of a denaturing agent.
The ‘987 also recites many features of the dependent claims such as the ratio of resuspended denatured protein composition to solubilization buffer at 1: 10-30 (claim 4), the ratio of solubilized denatured protein composition to refold buffer at 1:1-5 (claim 5), the composition comprising the solubilized denatured protein is combined with the refold buffer for 5-60 minutes (claim 8), the solubilization and refold buffer include arginine 
Applicants have asked the Obvious Double Patenting Rejections of record beheld in abeyance until such time as allowable subject matter is found. Said request is acknowledged. The rejection of record is maintained. 
7. No claim is allowed.

8. THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

9.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

10.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Rogers whose telephone number is (571) 270-5374.  The examiner can normally be reached Monday through Friday from 8:00 am to 5:30 pm.  A message may be left on the examiner's voice mail service.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel E. Kolker can be reached on (571) 272-3181. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

September 20, 2021			/JAMES  ROGERS/




/DANIEL E KOLKER/Supervisory Patent Examiner, Art Unit 1644